department of the treasury internal_revenue_service washington d c tak exempt and government entities division uil date sep contact person identification_number telephone number te6 employer_identification_number t t n o w o t o b o g o u b w h u o h t o l w l o t z d m i i a i z z i o m o i p i n i w o h dear sir or madam we have considered your letter dated date and subsequent correspondence requesting a ruling that a proposed partition of timberlands will not constitute self-dealing within the meaning of sec_4941 of the internal_revenue_code the code the predecessor to m was a_trust created on by h the wife of g and was funded primarily by h in the trustees the court in separate trust and the court further ordered m to hold the balance of the trust property under the terms and conditions of the original trust ordered the predecessor to m to transfer certain funds to a in addition m’s name was slightly modified the in response to a petition in equity filed by and in service has ruled that m is an organization_exempt_from_taxation under sec_501 c of the code which is a private_foundation within the meaning of sec_509 the trustees of m are a b c d ande g died in leaving a will and codicils to the will in his will g created a_trust for the benefit of his descendants and the spouses of certain descendants uitimately the trust property vests in g's grandchildren in equal shares free of trust if none of g's grandchildren are living at the termination of the trust the trust is distributed to various charitable and non- charitable interests this trust is identified as n in g created three separate trusts for the benefit of his three children with the remainders subject_to a limited_power_of_appointment in each if the children fail to exercise such powers the trust property is left to various individuals the trusts created are o p and q in a_trust was created for the benefit of g when g died in a controversy arose among various potentially interested parties regarding the disposition of the trust assets the parties agreed to settle the matter pursuant to an agreement of compromise dated la portion of the trust was left to h and a portion was left for the benefit of h’s three children each child has a limited_power_of_appointment and if each or any should fail to exercise the power the portion of the trust property is passed to various individuals this compromise trust is identified as r in over acres of timberland was left to two branches of the family of which g was a descendant currently z a limited_partnership owns an approximately percent undivided_interest in the timberland z is controlled by the k branch of the family the remaining portion of the undivided_interest in the timberland is held by g's side of the family under various trusts as follows m holds percent o p and q collectively hold percent the timberland is held in a large number of parcels and the undivided ownership of each parcel does not coincide with the percentages set forth in the preceding sentences such percentages reflect overall ownership of each interest in all parcels further neither z nor m nor the gh trusts own an interest in each and every parcel of timberland but each owns an interest in most parcels of the timberland percent and r holds percent n holds at present the k family through z on one side and m and the gh trusts on the other side representing the g side of the family each hold an interest ina corporation y in proportion to each respective partnership or trusts’ ownership of the timberland y through its wholly owned subsidiary x currently harvests the timberland the undivided_interest in the timberlands represents a large percentage of the total assets of m as well as the trusts identified above and collectively called the gh family trusts - the trustees of m and the gh family trusts wish to diversify their holdings with the agreement of the k interests m and the gh family trusts propose to partition the timberland interests pursuant to the proposed partition set forth in your ruling_request each party currently holding an interest as undivided tenants in common in the timberlands would have received a divided interest in the timberlands that is equal in value to its current undivided_interest in accordance with values determined by an independent third-party appraisal to be performed by a qualified and independent_appraiser your initial proposal did not contemplate that the partition of the parcels of timberland would be on a strictly pro_rata basis although you proposed that the division would be of interests of equal value to that previously held by each of the parties by your letter dated date you have amended the manner of the partition of the timberland to adopt the partition and division of the timberland held by the g side of the family on strictly a pro_rata basis parcel by parcel or tract by tract you have represented that you will accomplish such a pro_rata partition in the timberland by making exchanges with the k side of the family with respect to some of the smaller parcels you propose that m trade its share in such smaller parcels with z in return for interests of equal value in the larger parcels alternatively or in addition the gh trusts will trade their interests in the small parcels to z in return for interests of equal value in the larger parcels your letter outlines the details of the swaps as to the various specific parcels of timberland following the trade with z you represent that m would own only interests in the larger parcels and would therefore receive a pro_rata share of each parcel in the partition or it would own interests in the smaller parcels so that partition of those parcels would not involve any self-dealing issue you continue to represent that the value of the undivided_interest held as tenants in common surrendered in the partition will equal the value of the partitioned or divided interest in timberland received it is also represented that the partition of tracts or parcels of timberland will only be made individually as to each tract or parcel except where a tract or parcel is contiguous that is adjoining another tract or parcel the proposed partition of m’s undivided_interest in certain timberlands will not constitute an act of self-dealing as described in sec_4941 of the code law and analysis sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person sec_4946 defines the term disqualified_person for purposes of the application of sec_4941 of the code sec_4946 of the code defines the term disqualified_person to include a person who is a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest revrul_56_437 1956_2_cb_507 holds in part that the severance of a joint_tenancy in stock of a corporation under a partition act instituted under colorado statutes compelling partition and the issuance of two separate stock certificates in the names of each of the joint_tenants is a nontaxable_exchange in each case there was no sale_or_exchange and the taxpayers neither realized a taxable gain nor sustained a deductible loss it has been stipulated in the ruling_request that because all of h’s children and grandchildren are the sole beneficiaries of n n is a disqualified_person as to m within the meaning of sec_4946 of the code similarly it is also stipulated that because h’s children and grandchildren and their spouses are beneficiaries of trusts q p q and r these trusts are each disqualified persons under sec_4946 of the code m along with n o p q and r will partition various tracts of timberlands in which they hold interests as tenants in common so that such property surrendered in partition is of equal value as the property received in the partition the question for consideration is whether the partition will constitute a sale_or_exchange for purposes of sectién of the code where the interests of m and the disqualified trusts in each parcel is divided on a pro_rata basis in accordance with the fair_market_value of the common interest surrendered and the separate interest received the division of properties is not a sale_or_exchange of property see revrul_56_437 supra therefore the partition does not constitute an act of self-dealing within the meaning of sec_4941 of the code accordingly based on your representations that the partition will be divided so that each party will receive a divided interest in the timberlands equal in value to the current holdings of undivided interests as tenants in common based on valuation determined by an independent third party appraisal by a qualified_appraiser we conclude as follows the proposed partition of m’s undivided_interest in certain timberlands as described above will not constitute an act of self-dealing as described in sec_4941 of the code pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the person that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as precedent this ruling does not purport to rule on any other issue or code section not addressed herein sincerely teokeste aerpe sh robert c harper jr manager exempt_organizations technical group
